 SFS PAINTING AND DRYWALL, INC.I ISFS Painting and Drywall, Inc.; James Seech d/b/aJ. Seech Painting and Drywall and Internation-al Brotherhood of Painters & Allied TradesLocal Union No. 159. Case 31-CA-9150April 28, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn February 1, 1980, Administrative Law JudgeRoger B. Holmes issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled limited exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and toadopt his recommended Order as modified herein.The General Counsel contends that the remedygiven by the Administrative Law Judge is inad-equate as it fails to make the employees whole bynot requiring indemnification of medical expenseswhich would have been covered if Respondentshad not untimely repudiated the collective-bargain-ing agreement.' It further contends that Respond-ents should be required to mail copies of the noticeto all employees who were laid off and are nolonger employed by Respondents.2We find meritin these exceptions and shall order Respondents totake the action requested by the General Counsel.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respond-ents, SFS Painting and Drywall, Inc., James Seechd/b/a J. Seech Painting and Drywall, Las Vegas,Nevada, their officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Substitute the following for paragraph 2(f):"(f) Offer immediate and full reinstatement tothose employees laid off by Respondents becauseof their union membership or activities, or otherprotected concerted activities, to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-' Clear Pine Mouldings, Inc., 238 NLRB 69 (1978).2 Creative Engineering. Inc., 228 NLRB 582 (1977).249 NLRB No. 9niority or any other rights or privileges previouslyenjoyed. Make whole those laid-off employees fortheir loss of earnings and benefits due to Respond-ents' unfair labor practices described previously,and pay to those employees appropriate interest onthose amounts of money, as more fully described in'The Remedy' section of this Decision."2. Insert the following as paragraph 2(g):"(g) Make whole the employees of said unit forany medical expenses they may have incurredwhich would have been covered by the medical in-surance plan if Respondents had complied with thecollective-bargaining agreement and paid into thecontractual trust funds and pay to those employeesappropriate interest on those amounts of money."3. Substitute the following for existing paragraph2(g) and renumber existing paragraph 2(h) as para-graph 2(i):"(h) Post at Respondents' plant in Las Vegas,Nevada, copies of the attached notice marked 'Ap-pendix.' Copies of said notice, on forms providedby the Regional Director for Region 31, afterbeing duly signed by Respondents' representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. In addition, copies of thenotice, duly assigned by Respondents' representa-tives, shall be mailed to all employees who werelaid off on or about June 15, 1979, who were mem-bers of the bargaining unit. Reasonable steps shallbe taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial."4. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith International Brotherhood of Painters &Allied Trades Local Union No. 159, as the ex-clusive collective-bargaining representative ofthe employees in the unit described below, byrepudiating our collective-bargaining agree-ment with the Union; by failing to complywith the hiring hall provisions of our agree-ment with the Union, and by failing and refus-ing to make contributions to the trust funds inaccordance with the terms of our agreement 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Union. The appropriate collective-bargaining unit is:All employees performing work of thetypes enumerated in section 2 of the MasterLabor Agreement between the Painters andDecorators Contractors Association and theUnion.WE WILL NOT lay off our employees fromwork and refuse to reinstate them becausethose employees join or assist the Union, orbecause they engage in other protected con-certed activities for the purposes of collectivebargaining, or other mutual aid or protection.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by the National Labor Relations Act.WE WILL, upon request, bargain collectivelywith the Union as the exclusive collective-bar-gaining representative of the employees in thebargaining unit described above, and WE WILLembody in a signed agreement any understand-ing which may be reached.WE WILL honor and abide by the terms ofthe existing collective-bargaining agreementwith the Union during the contract's effectivedates.WE WILL make appropriate payments to thetrust funds for the fringe benefits earned byour employees in accordance with the terms ofthe collective-bargaining agreement.WE WILL reimburse those employees in theunit who have lost wages and benefits becauseof our actions, with interest.WE WILL offer immediate and full reinstate-ment to those employees, who we laid offfrom work and refused to reinstate, to theirformer positions of employment, or, if thosejobs no longer exist, to substantially equivalentpositions of employment, without prejudice totheir seniority or other rights and privilegespreviously enjoyed.WE WILL make whole those laid-off employ-ees for their loss of earnings due to our ac-tions, with interest.WE WILL reimburse with interest those em-ployees in the unit for any medical expensesthey may have incurred as a result of our fail-ure to make appropriate payments to the trustfunds in accordance with the terms of the col-lective-bargaining agreement.WE WILL mail copies of this notice to allemployees who were members of the bargain-ing unit at the time of the June 1979 layoff.SFS PAINTING AND DRYWALL, INC.;JAMES SEECH D/B/A J. SEECH PAINT-ING & DRYWALLDECISIONROGER B. HOLMES, Administrative Law Judge: Theoriginal unfair labor practice charge in this proceedingwas filed on June 29, 1979, by International Brotherhoodof Painters & Allied Trades Local Union No. 159, hereincalled the Union. (See G. C. Exh. I(a).) The first amend-ed unfair labor practice charge in this case was filed onAugust 22, 1979, by the Union. (See G.C. Exh. I(c).)The Regional Director for Region 31 of the NationalLabor Relations Board, herein called the Board, whowas acting on behalf of the General Counsel of theBoard, issued on September 11, 1979, a complaint andnotice of hearing against SFS Painting and Drywall,Inc., herein referred to as one of the Respondents. Thehearing date set forth in the notice of hearing was forJanuary 24, 1980. (See G.C. Exh. I(e).) SFS Painting andDrywall, Inc., filed on September 24, 1979, by its first at-torney in this case, its answer to the General Counsel'scomplaint. (See G.C. Exh. (g).)On January 4, 1980, the Regional Director for Region31 of the Board, who was again acting on behalf of theGeneral Counsel of the Board, issued an amended com-plaint and notice of hearing against SFS Painting andDrywall, Inc., and James Seech d/b/a J. Seech Painting& Drywall, herein referred to as the Respondents. TheGeneral Counsel's amended complaint and notice ofhearing set the hearing date for January 24, 1980, whichwas the same date as stated in the original complaint andnotice of hearing. (See G.C. Exh. 10(j).)The General Counsel alleges, inter alia, in his amendedcomplaint that the Respondents are alter egos, and thatthey are a single employer within the meaning of the Na-tional Labor Relations Act, as amended, herein calledthe Act. The General Counsel further alleges in hisamended complaint that the Respondents have engagedin unfair labor practices within the meaning of Section8(a)(l), (3), and (5) of the Act.The Respondents filed no answer to the GeneralCounsel's amended complaint. Instead, the Respondentsfiled on January 16, 1980, a motion seeking a postpone-ment of the hearing scheduled for January 24, 1980, tosometime after February 18, 1980. (See G.C. Exh. 1(1).)The pretrial motion was denied on January 17, 1980, bythe Regional Director for Region 31 of the Board. (SeeG.C. Exh. (m).)The hearing opened before me as scheduled on Janu-ary 24, 1980, at Las Vegas, Nevada. James Seech waspresent, but his second attorney in this case, whom hehad retained earlier in January 1980, was not present atthe hearing. (See the affidavits attached to the Respond-ents' pretrial motion, G.C. Exh. 1(1), for the details.) Stillanother attorney appeared at the hearing on behalf of theRespondents' attorney and renewed the request made by SFS PAINTING AND DRYWALL, INC.113the attorney for the Respondents for a postponement ofthe hearing until sometime after February 18, 1980.Counsel for the General Counsel opposed the motion,and both attorneys ably argued their respective positionsregarding the pending motion.After listening to the arguments advanced by both at-torneys, and after reviewing the formal documents,which were received into evidence as General Counsel'sExhibit , I denied the Respondents' motion primarily onthe ground that the hearing date had been scheduledmore than 4 months earlier. In my view, the Respond-ents had an obligation to arrange their business affairsand their legal affairs during those 4 months so that theRespondents would be prepared by the scheduled hear-ing date. In addition, the Respondents had failed to evenfile an answer to the General Counsel's amended com-plaint, which had been issued on January 4, 1980. Fur-thermore, counsel for the General Counsel stated that hehad witnesses under subpena who were present at thehearing, and he pointed to the costs and inconvenienceto other persons if the Respondents' motion for a post-ponement was granted. Finally, counsel for the GeneralCounsel also pointed to his own commitments and prepa-ration for other cases, which had already been sched-uled, and which would necessitate the delay of this hear-ing for additional months, if the Respondents' motionwas granted.Considering the foregoing matters and the argumentsset forth in the record, I found that good cause had notbeen shown to support the Respondents' motion for apostponement of this proceeding. Accordingly, I deniedthe Respondents' motion made at the outset of the hear-ing.Counsel for the General Counsel then moved for aSummary Judgment based on the failure of the Respond-ents to file any answer to the General Counsel's amend-ed complaint, as required by Section 102.20 and Section102.21 of the National Labor Relations Board Rules andRegulations, Series 8, as amended. The Respondentswere notified of the requirements of the Board's Rulesand Regulations on page 8 of the amended complaint.(See G.C. Exh. 1(j).)As noted earlier, the General Counsel's amended com-plaint was issued on January 4, 1980, by the RegionalDirector for Region 31 of the Board. The affidavit ofservice of the amended complaint was received into evi-dence as General Counsel's Exhibit (k). That affidavitshows that the amended complaint was served on thesame date. (See Sec. 102.111 and Sec. 102.113 of theBoard's Rules and Regulations.) The Postal Servicereturn receipt cards attached to General Counsel's Ex-hibit l(k) show that a copy of the amended complaintwas received by the Respondents' representative ofrecord at that point in time. Considering both Section102.113 and Section 102.114 of the Board's Rules andRegulations, I find that the Respondents' answer to theamended complaint was due to be received by January17, 1980. Counsel for the General Counsel representedon the record that he had spoken with the second attor-ney in this case for the Respondents, and that the attor-ney had advised him that no answer would be filed tothe amended complaint unless the Respondents' motionto continue the hearing was granted.After considering the foregoing matters, I found thatthe filing of an answer by one of the Respondents onSeptember 24, 1979, to the original complaint, which wasissued on September 11, 1979, did not permit the Re-spondents to ignore the requirements of the Board'sRules and Regulations, and to fail to file any answer tothe General Counsel's amended complaint, which wasissued on January 4, 1980. Accordingly, I found thatgood cause had not been shown by the Respondents fortheir failure to file an answer to the amended complaint,and I further found that the General Counsel was enti-tled to have his Motion for Summary Judgment grantedin these circumstances. Therefore, I granted the GeneralCounsel's motion, and I advised the parties on the recordat the hearing that I would prepare and issue this writtenDecision.Having granted the Motion for Summary Judgment, Ifind that the following facts, which are set forth in theamended complaint, are true:1. (a) The original charge was filed by the Union onJune 29, 1979, and a copy thereof was served on Re-spondent SFS by registered mail on or about the samedate.(b) The first amended charge was filed by the Unionon August 22, 1979, and a copy thereof was served onRespondent SFS by registered mail on or about the samedate.2. (a) Respondent SFS is now, and has been at alltimes material herein, a corporation duly organized andunder existing by virtue of the laws of the State ofNevada, with an office and principal place of business lo-cated in Las Vegas, Nevada, where, either per se orthrough an alter ego, it is engaged in painting and con-tracting in the construction industry.(b) Respondent SFS, in the course and conduct of itsbusiness operations, annually sells goods or servicesvalued in excess of $50,000 to customers or business en-terprises within the State of Nevada, which customers orbusiness enterprises themselves meet one of the Board'sjurisdictional standards other than the indirect inflow orindirect outflow standard.(c) On or about the beginning of 1978 James Seech d/b/a J. Seech Painting & Drywall, a sole proprietorshipwith an office and principal place of business in LasVegas, Nevada, hereinafter called Respondent Seech,was established by James Seech, then president and soleshareholder of Respondent SFS, to engage in the sametype of business as Respondent SFS, with common man-agement, common direction, and common control oflabor relations policies.(d) Respondent Seech, in the course and conduct of itsbusiness operations, annually sells goods or servicesvalued in excess of $50,000 to customers or business en-terprises in the State of Nevada, which customers orbusiness enterprises themselves meet one of the Board'sjuridictional standards other than the indirect inflow orindirect outflow standard.3. (a) On or about June 15, 1979, Respondent Seechassumed and continued the operations of RespondentSFS described in subparagraph 2(a) above, for the bene- 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDfit of SFS, utilizing substantially the same capital andequipment, employing the same management and super-visors, and providing the same services to substantiallythe same customers as did Respondent SFS.(b) By virtue of the acts and conduct described insubparagraphs 2(c) and 3(a) above, Respondent Seechand Respondent SFS, hereinafter collectively called Re-spondents, are, and have been at all times materialherein, alter egos and a single employer within the mean-ing of the Act.4. Respondents collectively, in the course and conductof their business operations, annually sell goods or serv-ices valued in excess of $50,000 to customers or businessenterprises in the State of Nevada, which customers orbusiness enterprises themselves meet one of the Board'sjurisdictional standards other than the indirect inflow orindirect outflow standard.5. (a) Each Respondent is now, and has been at alltimes material herein, an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(6) and (7) of the Act.(b) Respondents, collectively, are now, and have beenat all times material herein, an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.6. The Union is now, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.7. At all times material herein, James Seech occupiedthe position of president of Respondent SFS and soleproprietor of Respondent Seech, and has been, and isnow, an agent of Respondents, acting on their behalf,and a supervisor within the meaning of Section 2(11) ofthe Act.8. (a) On or about April 28, 1975, Respondent SFSvoluntarily recognized the Union as the collective-bar-gaining representative of the employees employed by Re-spondent SFS in the unit described below in paragraph10, by signing an Application for Shop Card with thePainters and Decorators Joint Committee, Inc., whichapplication contained the provision that Respondent SFScomply with the terms and provisions of the masterlabor agreement between the Painters and DecoratorsContractors Association and the Union, dated August 5,1974.(b) On or about January 28, 1976, Respondent SFSreaffirmed that it agreed to be bound by the provisionsof said labor agreement.(c) At times between April 28, 1975, and June 15,1979, each specific date being unknown, and at all timesmaterial after April 28, 1975, a majority of employeesemployed by Respondent SFS in the unit describedbelow in paragraph 10 were members of the Union.(d) In 1977, on a specific date being presently un-known, Respondent SFS signed a short-form agreementto comply with the wage rates contained in the newmaster labor agreement, effective from July 13, 1977,until June 30, 1980.(e) In January 1979, on a specific date being presentlyunknown, Respondent SFS renewed its Appliciation forShop Card with Painters and Decorators Joint Commit-tee, Inc., thereby renewing its obligation to comply withthe effective master labor agreement.9. (a) Section 10 of the 1974-77 agreement and section11 of the 1977-80 agreement described above in para-graph 8 have contained exclusive hiring hall provisions,requiring Respondents to obtain employees through theUnion.(b) Said labor agreements have contained provisionsrequiring Respondents to make contributions on behalf ofemployees into health and welfare and other contractual-ly established funds.10. The following described employees of Respondentsconstitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct: All employees performing work of the types enu-merated in section 2 of the master labor agreement de-scribed above in paragraph 8(d).1. At all times material since April 28, 1975, and con-tinuing to date, the Union has been the exclusive repre-sentative for the purposes of collective bargaining of theemployees in the unit described above in paragraph 10,and , by virtue of Section 9(a) of the Act, has been, andis now, the exclusive representative of all the employeesin said unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment.12. Commencing on or about April 28, 1975, and con-tinuing to date, and more particularly in January 1979and on June 16, 1979, the Union has requested, and is re-questing, Respondents to bargain collectively with re-spect to rates of pay, wages, hours of employment, andother terms and conditions of employment, as the exclu-sive collective-bargaining representative of all the em-ployees of Respondents in the unit described above inparagraph 10.13. Commencing on or about May 22, 1979, and at alltimes thereafter, Respondents did refuse, and continue torefuse, to bargain collectively with the Union as the ex-clusive collective-bargaining representative of all the em-ployees in the unit described above in paragraph 10 inthat:(a) On or about May 22, 1979, Respondent SFS, byletter of its attorney, announced that it was withdrawingits 1979 shop card application, referred to in paragraph8(e) above, thereby attempting untimely repudiation ofits obligation to comply with the master labor agreementdescribed above in paragraph 8(d).(b) Since on or about June 15, 1979, Respondents havefailed and refused to comply with the contractual hiringhall provisions described above in paragraph 9(a), there-by engaging in untimely repudiation of the terms of saidagreement.(c) Since on or about June 15, 1979, Respondents havefailed and refused to make contributions into the variouscontractual trust funds described above in paragraph9(b), thereby engaging in untimely repudiation of theterms of said agreement.14. (a) On or about June 15, 1979, Respondent SFSlaid off its employees in the unit described above in para-graph 10, and since that date, either per se or by its alterego, Respondent Seech, has failed and refused, and con- SFS PAINTING AND DRYWALL INC.115tinues to fail and refuse, to reinstate them to their formerpositions of employment.(b) On or about June 15, 1979, Respondent SFS sub-contracted the work to be done by unit employees toRespondent Seech, a nonunion sole proprietorship ofJames Seech and an alter ego of Respondent.15. Respondents engaged in the conduct describedabove in paragraph 14 because said employees joined orassisted the Union or engaged in other protected con-certed activities for the purposes of collective bargainingor other mutual aid or protection.16. By the acts and conduct described in paragraph 13above, and by each of said acts, Respondents did refuseto bargain collectively, and are refusing to bargain col-lectively, in good faith with the Union as the exclusivecollective-bargaining representative of the employees inthe unit described above in paragraph 10, and Respond-ents did thereby engage in, and are engaging in, unfairlabor practices within the meaning of Section 8(a)(5) ofthe Act.17. By the acts and conduct described in paragraph 14above, for the reasons set forth in paragraph 15 above,and by each of said acts, Respondents did discriminate,and are discriminating, in regard to the hire or tenure orterms or conditions of employment of their employees,thereby discouraging membership in a labor organization,and did therby engage in, and are engaging in, unfairlabor practices within the meaning of Section 8(a)(3) ofthe Act.18. By the acts and conduct described in paragraphs13 through 17 above, and by each of said acts, Respond-ents did interfere with, restrain, and coerce, and are in-terfering with, restraining, and coercing their employeesin the exercise of their rights guaranteed in Section 7 ofthe Act, and Respondents did thereby engage in, and areengaging in, unfair labor practices within the meaning ofSection 8(a)(l) of the Act.19. The acts and conduct of Respondents described inparagraphs 13 through 18 above, occurring in connectionwith the operations of Respondents described in para-graphs 2 through 5 above, have a close, intimiate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and have led, and tend to lead,to labor disputes burdening and obstructing commerceand the free flow of commerce.20. The acts and conduct of Respondents describedabove constitute unfair labor practices affecting com-merce within the meaning of Section 8(a)(1), (3), and (5)and Section 2(6) and (7) of the Act.CONCLUSIONS OF LAW1. SFS Painting and Drywall, Inc., and James Seechd/b/a J. Seech Painting & Drywall are alter egos andconstitute a single employer within the meaning of theAct.2. The Respondents are an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.3. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.4. The following employees of the Respondents consti-tute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:All employees of the Respondents performingwork of the types enumerated in Section 2 of theMaster Labor Agreement between the Painters andDecorators Contractors Association and the Union.5. At all times material herein, the Union has been theexclusive collective-bargaining representative of all ofthe employees in the above-described appropriate unitfor the purposes of collective bargaining.6. At all times material herein, the Union has requestedthe Respondents to bargain collectively with respect tothe rates of pay, wages, hours of employment, and otherterms and conditions of employment of the employees inthe unit described above.7. By the acts described in paragraph 13 of the find-ings of fact in this Decision, the Respondents have en-gaged in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.8. By the acts described in paragraphs 14 and 15 of thefindings of fact in this Decision, the Respondents haveengaged in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.9. By the acts described in paragraphs 13 through 17of the findings of fact in this Decision, the Respondentshave engaged in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.10. The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYSince I have found that the Respondents have engagedin unfair labor practices within the meaning of Section8(a)(1), (3), and (5) of the Act, I shall recommend to theBoard that the Respondents be ordered to cease anddesist from engaging in those unfair labor practices.I shall also recommend to the Board that the Respond-ents take certain affirmative action in order to effectuatethe policies of the Act. Such affirmative action will in-clude the payment of backpay to unit employees whohave lost wages, or who have been laid off from work,as a result of the Respondents' unfair labor practices. SeeDon Burgess Construction Corporation d/b/a Burgess Con-struction and Donald Burgess and Verlon Hendrix d/b/a V& B Builders, 227 NLRB 765 (1977). Backpay and inter-est on such backpay amounts will be computed in ac-cordance with the Board's decisions in F. W WoolworthCompany, 90 NLRB 289 (1950); Isis Plumbing d HeatingCo., 138 NLRB 716 (1962); and Florida Steel Corporation,231 NLRB 651 (1977).Such affirmative action to remedy the Respondents'unfair labor practices will also include the payments tothe trust funds for the fringe benefits, which have beenearned by the Respondents' employees, in accordancewith the terms of the collective-bargaining agreement be-tween the Respondents and the Union. However, in ac-cordance with Board decisions, I shall not provide for 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterest to be added to such payments. See FitzpatrickElectric, Inc., 242 NLRB No. 109 (1979).Finally, I shall recommend to the Board a narrowcease-and-desist order in this case. See Hickmott Foods,Inc., 242 NLRB No. 177 (1979).Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The Respondents, SFS Painting and Drywall, Inc.,and James Seech d/b/a J. Seech Painting & Drywall,Las Vegas, Nevada, their officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with the Union asthe exclusive collective-bargaining representative of theemployees in the unit described below by repudiatingtheir collective-bargaining agreement with the Union; byfailing to comply with the hiring hall provisions of theiragreement with the Union, and by failing and refusing tomake contributions to the trust funds in accordance withthe terms of their agreement with the Union. The appro-priate collective-bargaining unit is:All employees of the Respondents performingwork of the types enumerated in Section 2 of theMaster Labor Agreement between the Painters andDecorators Contractors Association and the Union.(b) Laying off their employees from work and refusingto reinstate those employees because said employeesjoined or assisted the Union, or engaged in other protect-ed concerted activities for the purposes of collective bar-gaining or other mutual aid or protection.(c) In any like or related manner interfering with, re-straining, or coercing their employees in the exercise ofthe rights guaranteed to employees by the Act.2. Take the following affirmative action which isdeemed necessary in order to effectuate the policies ofthe Act:(a) Upon request, bargain collectively with the Unionas the exclusive collective-bargaining representative ofthe employees in the bargaining unit previously de-In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.scribed, and embody in a signed agreement any under-standing which may be reached.(b) Honor and abide by the terms of the existing col-lective-bargaining agreement between the Respondentsand the Union during the contract's effective dates.(c) Make appropriate payments to the trust funds forthe fringe benefits earned by the Respondents' employeesin accordance with the terms of the collective-bargainingagreement.(d) Reimburse those employees in the unit who lostwages as a result of the Respondents' unfair labor prac-tices described above, and pay to the employees appro-priate interest on those amounts of money, as more fullydescribed in "The Remedy" section of this Decision.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(f) Offer immediate and full reinstatement to those em-ployees laid off by the Respondents because of theirunion membership or activities, or other protected, con-certed activities, to their former positions of employmentor, if those jobs no longer exist, to substantially equiva-lent positions of employment, without the loss of theirseniority or other rights and privileges. Make wholethose laid off employees for their loss of earnings due tothe Respondents' unfair labor practices described previ-ously, and pay to those employees appropriate intereston those amounts of money, as more fully described in"The Remedy" section of this Decision.(g) Post at it Las Vegas, Nevada, facility copies of theattached notice marked "Appendix."2Copies of saidnotice, on forms provided by the Regional Director forRegion 31, after being duly signed by Respondents' rep-resentative, shall be posted by Respondents immediatelyupon receipt thereof, and be maintained by Respondentsfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by themto insure that said notices are not altered, defaced, orcovered by any other material.(h) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps the Respondents have taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."